Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Final Office action mailed 11/03/22 was incomplete and hereby vacated. This Final Office action replaces the vacated action mailed 11/03/22 and resets the time period for reply.

Specification
The specification were received on 09/08/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yick et al (WO 2014018095).
Regarding Claim 1, Yick, in the same field of endeavor discloses a self-ligating orthodontic bracket (700, figure 26), comprising: a bracket body (704) having a mesial-distal arch wire slot (where 50’ enters) extending in a labial direction of the bracket body (704), a base (602, Page 16 lines 27 – 35 discloses the body of Figure 26 is essentially the same as Figure 20 in most respects) with a bonding surface (which is located on the underside of the base) and a channel (722) oriented essentially perpendicular to the arch wire slot (see Figure 26), at least one covering door (710) configured for occluding the arch wire slot  in a closed position and opening the arch wire slot in an open position (Page 17, Lines 9-17), wherein the at least one covering door (710) is slidably coupled to the bracket body (704), the at least one covering door (710) being essentially linear moveable between the closed position  and the open position of the at least one covering door (710) and at least one securing device (720), the at least one securing device (720) being orientated essentially parallel to the arch wire slot (see Figure 26), wherein the at least one securing device (720) is completely arranged within the orthodontic bracket (Figure 26), and is completely enclosed by the bracket body (704) and the at least one covering door (710) in the closed position,
 wherein the bracket body comprises at least two engagement positions for the at least one securing device on an outer surface of the bracket body, wherein the at least two engagement positions are separated from one another in an occlusal-gingival direction, wherein one engagement position corresponds to the open position and the other engagement position corresponds to the closed position (Page 17, Lines 9-17).
Regarding Claim 2, Yick discloses the at least one covering door (710) comprises at least one notch (736a), the at least one notch (736a) extending in a lingual direction, wherein the at least one securing device (720) is arranged at least partially inside the at least one notch (Page 17, Lines 9-17), wherein the at least one notch secures the at least one securing device (Page 17, Lines 9-17) in a labial direction in the closed position (Page 17, Lines 9-17) and the open position (Page 17, Lines 9-17), wherein the at least one covering door (710) occludes the at least one securing device (710) exhaustively in labial direction.
Regarding Claim 3, Yick discloses the at least one covering door (710) is securable by the at least one securing device (720) in the25 open position (Page 17, Lines 9-17) and in the closed position (Page 17, Lines 9-17) in the gingival direction and the occlusal direction (Page 17, Lines 9-17).
Regarding Claim 4, Yick discloses a self-ligating orthodontic bracket (700), comprising: a bracket body (704) having a mesial-distal arch wire slot (where 50’ enters) extending in a labial direction of the bracket body (704), a base (602, Page 16 lines 27 – 35 discloses the body of Figure 26 is essentially the same as Figure 20 in most respects) with a bonding surface (which is located on the underside of the base) and a channel (722) oriented essentially perpendicular to the arch wire slot (see Figure 26), at least one covering door (710) configured for occluding the arch wire slot  in a closed position and opening the arch wire slot  in an open position (Page 17, Lines 9-17), wherein the at least one covering door (710) is slidably coupled to the bracket body (704), the at least one covering door (710) being essentially linear moveable between the closed position  and the open position of the at least one covering door (710) along a plurality of intermediate positions and at least one securing device (720), the at least one securing device (720) being orientated essentially parallel to the arch wire slot (see Figure 26),  wherein the at least one securing device (720) is configured to secure the at least one covering door (710) in an occlusal-gingival direction in the closed position and/or the open position (Page 17, Lines 9-17), wherein the orthodontic bracket (700) comprises at least two engagement positions for the at least one securing device (720), wherein the at least two engagement positions are separated from one another in an occlusal-gingival direction, wherein one engagement position corresponds to the open position and the other engagement position corresponds to the closed position (Page 17, Lines 9-17), wherein the at least one securing device (720) is movable between the at least two engagement positions by a movement of the at least one covering door (710) along the channel (722).
Regarding Claim 5, Yick discloses the at least one covering door (710) comprises at least one notch (736a), the at least one notch (736a) extending in a lingual direction, wherein the at least one securing device (720) is arranged at least partially inside the at least one notch (Page 17, Lines 9-17), wherein the at least one notch secures the at least one securing device (Page 17, Lines 9-17) in a labial direction in the closed position (Page 17, Lines 9-17) and the open position (Page 17, Lines 9-17), wherein the at least one covering door (710) occludes the at least one securing device (710) exhaustively in labial direction.
Regarding Claim 6, Yick discloses the at least one covering door (710) is securable by the at least one securing device (720) in the25 open position (Page 17, Lines 9-17) and in the closed position (Page 17, Lines 9-17) in the gingival direction and the occlusal direction (Page 17, Lines 9-17).
Regarding Claim 7, Yick discloses the bracket body (704) comprises at least two engagement positions for the at least one securing device (720) on an outer surface (see Figure 26) of the bracket body (704), wherein the at least two engagement positions are separated from one another in an occlusal- gingival direction, wherein one engagement position corresponds to the open position and the other engagement position corresponds to the closed position (Page 17, Lines 9-17).
Regarding Claim 8, Yick discloses the at least one covering door (710) is arranged in the channel (722) of the bracket body (704) and the channel (722) comprises an opening (Figure 26) in a labial direction, the at least one covering door (710) extending through the opening (see figure 26) along two side walls (Figure 26) of the opening (Figure 26).
Regarding Claim 11, Yick discloses the bracket body (704) comprises at least one depression (Figure 26, 700 contains a depression) along the arch wire slot (where 50’ enters) for insertion of a tool (30) inside the at least one depression (Figure 26, 700) to move the at least one covering door (710) from the closed position (Page 17, Lines 9-17) to the open position (Page 17, Lines 9-17).
Regarding Claim 12, Yick discloses wherein the channel (722) comprises at least one recess (Figure 26) in a mesial-distal direction, wherein the at least one covering door (710) is arranged in the at least one recess (Figure 26), the at least one covering door (710) being movable between the closed position (Page 17, Lines 9-17) and the open position (Page 17, Lines 9-17) along the at least one recess (Page 17, Lines 9-17) in an occlusal-gingival direction.
Regarding Claim 13, Yick discloses Yick discloses a self-ligating orthodontic bracket (700), comprising: a bracket body (704) having a mesial-distal arch wire slot (where 50’ enters) extending in a labial direction of the bracket body (704), a base (602, Page 16 lines 27 – 35 discloses the body of Figure 26 is essentially the same as Figure 20 in most respects) with a bonding surface (which is located on the underside of the base) and a channel (722) oriented essentially perpendicular to the arch wire slot (see Figure 26), at least one covering door (710) configured for occluding the arch wire slot  in a closed position (Page 17, Lines 9-17) and opening the arch wire slot (Page 17, Lines 9-17) in an open position (Page 17, Lines 9-17), wherein the at least one covering door (710) is slidably coupled to the bracket body (704), the at least one covering door (710) being essentially linear moveable between the closed position  and the open position of the at least one covering door (710) along a plurality of intermediate positions and at least one securing device (720), the at least one securing device (720) being orientated essentially parallel to the arch wire slot (see Figure 26),  wherein the at least one securing device (720) is configured to secure the at least one covering door (710) in an occlusal-gingival direction in the closed position (Page 17, Lines 9-17) and/or the open position (Page 17, Lines 9-17), wherein the orthodontic bracket (700) comprises at least two engagement positions for the at least one securing device (720), wherein the at least two engagement positions are separated from one another in an occlusal-gingival direction, wherein one engagement position corresponds to the open position (Page 17, Lines 9-17) and the other engagement position corresponds to the closed position (Page 17, Lines 9-17), wherein the at least one securing device (720) is movable between the at least two engagement positions by a movement of the at least one covering door (710) along the channel (722).
Regarding Claim 14, Yick discloses the at least one covering door (710) comprises at least one notch (736a), the at least one notch (736a) extending in a lingual direction, wherein the at least one securing device (720) is arranged at least partially inside the at least one notch (Page 17, Lines 9-17), wherein the at least one notch secures the at least one securing device (Page 17, Lines 9-17) in a labial direction in the closed position (Page 17, Lines 9-17) and the open position (Page 17, Lines 9-17), wherein the at least one covering door (710) occludes the at least one securing device (710) exhaustively in labial direction.
Regarding Claim 15, Yick discloses the at least one covering door (710) fills the whole channel (722) essentially completely along an occlusal-gingival extension of the at least one covering door (710) except for the at least one notch (736a, as they are protrusions and sit above the channel).
Regarding Claim 18, Yick discloses herein a circumference of the at least one securing device (720) is essentially circular (Figure 26).
Regarding Claim 19, Yick discloses the at least one securing device (720) consists of metal or composite material or the bracket body (abstract).
Regarding Claim 20, Yick discloses a method for assembling a self-ligating orthodontic bracket (700) according to claim 1, comprising the steps of: partially inserting the at least one covering door (710) in the channel of the bracket body from a gingival to an occlusal direction, arranging the at least one securing device (720) onto the at least one covering door (710) inside at least one notch (736a) in a labial direction, and moving the at least one covering door (710) into the open position (Page 17, Lines 9-17), wherein the at least one securing device (720) secures the at least one covering door (710) in an occlusal-gingival direction in the open position (Page 17, Lines 9-17) in a first engagement position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yick (figures 26 and 27) in view of Yick (Figure 20)
Regarding Claim 9, Yick discloses one or both of the two side walls (boxed in below) comprises a first indent (circled below) for arranging the at least one securing device (720) at least partially within the first indent (circled below) to secure the at least one covering door (710) in the occlusal- gingival direction in the closed position (Page 17, Lines 9-17). Yick does not disclose both of the two side walls comprises a second indent for arranging the at least one securing device at least partially within the 27 second indent to secure the at least one covering door in the occlusal-gingival direction in the open position.

    PNG
    media_image1.png
    405
    376
    media_image1.png
    Greyscale

Yick further discloses in figure 20 both of the two side walls comprises a second indent (where the arrow 620 points to) for arranging the at least one securing device (620a) at least partially within the27 second indent (where the arrow 620 points to) to secure the at least one covering door (610) in the occlusal-gingival direction in the open position, (Page 16, Lines 4-14). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified Yick’s orthodontic bracket with Yick’s two indents in order to function as a latch when the covering door slides between an open and closed position.
Regarding Claim 10, Yick (figure 26) does not disclose wherein a slope of the at least one second indent in an occlusal direction is lower compared to a slope of the at least one first indent in a gingival direction.
Yick in figure 20, discloses wherein a slope of the at least one second indent (Where 620 points to) in an occlusal direction is lower compared to a slope of the at least one first indent (where 620 points to) in a gingival direction, (Page 16, Lines 4-14). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified Yick’s orthodontic bracket with Yick’s two indents in order to function as a latch when the covering door slides between an open and closed position.
Regarding Claim 16, Yick discloses wherein the at least one securing device (720) is arranged in a plane spanned by a mesial-distal direction and a labial-lingual direction. Yick does not wherein the at least one securing device is curved in the plane in the labial-lingual direction and comprises two free ends comprising a first free end and a second free end enclosing a blunter angle in a labial direction, or is symmetrical with respect to the labial-lingual direction and concavely bent section, wherein the concavely bent section borders a first straight section and a second straight section, wherein the first straight section includes the first free end and the second straight section includes the second free end.
Yick in figure 20 and 22, discloses wherein the at least one securing device is curved (Page 16, Lines 4-14) in the plane in the labial-lingual direction and comprises two free ends comprising a first free end and a second free end enclosing a blunter angle in a labial direction, or is symmetrical with respect to the labial-lingual direction and concavely bent section (625), wherein the concavely bent section (Figure 22) borders a first straight section (620c) and a second straight section (620c), wherein the first straight section includes the first free end and the second straight section includes the second free end (Page 16, Lines 4-14). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified Yick’s orthodontic bracket with Yick’s bent securing device in order to increase the clearance required for the protrusions to pass over making it more difficult to move unintentionally.
Regarding Claim 17, Yick discloses in figure 27, wherein the at least one notch (736a) comprises at least one indentation (in between 736a and 736b) in a labial direction for arranging the at least one securing device (720) at least partially within the at least one indentation (in between 736a and 736b)  Yick does not disclose wherein the at least one covering door (710) is movable between the closed position and the open position by bending the at least one securing device in a direction of the least one indentation.
Yick discloses in figure 20, wherein the at least one covering door (610) is movable between the closed position (Page 16, Lines 4-14) and the open position (Page 16, Lines 4-14) by bending the at least one securing device (620) in a direction of the least one indentation (636), (Page 16, Lines 4-14). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified Yick’s orthodontic bracket with Yick’s bent securing device in order to increase the clearance required for the protrusions to pass over making it more difficult to move unintentionally.

Response to Arguments
Applicant's arguments filed 09/08/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Yick does not disclose “a securing element which is completely enclosed by the bracket body in the closed position: as claimed in Claim 1.  Yick’s securing element 620 is completely enclosed as enclosed is defined by the Cambridge Dictionary as surrounded by a wall and often covered. Element 620 meets the wall of 636 and covered by 610, therefore meeting the claim limitation as completely enclosed. 
	In regards to applicant’s arguments that Yick does not disclose “the securing device is movable between the two engagement positions” as claimed in Claim 4.  Yick’s securing device 720 allows of the device to move between open and closed positions (page 17, Lines 1-17) which shows the moveable (as it is compressible (Page 20, Lines 10-35) and the door moves over the securing device with 736a and 736b. 
	In regards to applicant’s arguments that Yick does not disclose a compressible rod in the mesial-distal direction as claimed in Claim 13. Yick discloses the securing device 720 which retain the moveable door 710 which moves in the occlusal -gingival direction. Further the securing device is compressed as a clip by 736, which is explained as there is a force of 50 grams to 1000 gram to move the door past the deformable clip (Page 17, lines 9-20). Further it does move in a mesial-distal direction (page 20, Lines 14-21).
	The device of Yick discloses an orthodontic bracket and securing element to hold the moveable door in place to keep from opening.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772